               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF PENNSYLVANIA

AMALGAMATED TRANSIT UNION                                     )
LOCAL 85, JAMES HANNA, SASHA CRAIG                            )
and MONIKA WHEELER,                                           )
                                                              )        Case No. 2:20–cv–01471–NR
                              Plaintiffs,                     )
                                                              )        Judge J. Nicholas Ranjan
                      v.                                      )
                                                              )
PORT AUTHORITY OF ALLEGHENY                                   )
COUNTY,                                                       )
                                                              )
                      Defendant.                              )

       MEMORANDUM OF LAW IN SUPPORT OF PARTIAL MOTION TO DISMISS
          OF DEFENDANT PORT AUTHORITY OF ALLEGHENY COUNTY

            Port Authority, by and through its undersigned counsel, and in accordance with Rule

12(b)(1) of the Federal Rules of Civil Procedure, submits the within memorandum of law in

support of the Partial Motion to Dismiss of Defendant Port Authority of Allegheny County (the

"Motion").1

                                              INTRODUCTION

            For nearly 50 years, Port Authority has prohibited employees from wearing items on their

uniforms (such as buttons or stickers) that contain messages of a political or social protest nature.

The global pandemic that arose in March 2020 involving the novel coronavirus required

individuals to obtain and wear masks or other face coverings to prevent the spread of COVID–19.

Initially, Port Authority employees wore a mix of company–provided and their own masks because

Port Authority was unable to procure masks in sufficient quantities to provide them to all

employees to wear on a daily basis.



1
 Unless otherwise expressly defined herein, all capitalized terms shall have the meaning ascribed to them in the
Motion.


{DocNo=00743181.1 }
               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 2 of 12




            After initially focusing its efforts to ensure that all employees possessed and were wearing

a mask or face covering (with limited exceptions for lunch breaks, performing job functions in

which wearing a face covering would be unsafe, or medical exceptions), Port Authority revised its

then–existing uniform policy to make clear that its longstanding prohibition of messages of a

political or social protest nature applied to masks and face coverings. Once Port Authority was

able to secure a sufficient supply of masks from its uniform vendor, Port Authority issued an

amended policy on September 16, 2020 to require its employees to wear (1) a solid blue or black

mask provided by Port Authority; (2) a blue or black mask provided by Port Authority containing

the "Port Authority" logo; (3) an approved mask provided by Local 85 containing the "ATU Local

95" logo; (4) a solid blue or black mask (or gaiter–style face covering) obtained on their own; or

(5) an N–95 mask, KN–95 mask, or clear face shield as long as the mask or face shield head band

is solid white, black, or blue in color. The Current Uniform Policy prohibits employees from

wearing masks of any other color or containing any other text, logo, or image.

            While the Former Uniform Policy was in effect, a small group of employees wore masks

that contained the social protest message "Black Lives Matter." Port Authority disciplined

employees who refused to remove masks that contained social protest messages that violated the

Former Uniform Policy.2 Plaintiffs commenced this lawsuit on September 30, 2020 — after Port

Authority had enacted the Current Uniform Policy — seeking declaratory and injunctive relief

regarding the application of the Former Uniform Policy.

            Plaintiffs' request for equitable relief in conjunction with the proper application of the

Former Uniform Policy fails for a lack of standing. By the time Plaintiffs commenced this lawsuit,



2
 Of the three named plaintiffs, only Hanna received a verbal warning. Port Authority held Craig and Wheeler off of
work with pay pending disciplinary hearings, but did not take disciplinary action against them because a question
existed as to whether they had knowledge of the uniform policy applicable to their first–level supervisory job unit.
{DocNo=00743181.1 }

                                                         2
               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 3 of 12




Port Authority had enacted the Current Uniform Policy and no longer applied the Former Uniform

Policy. Port Authority employees could no longer wear a mask bearing a logo, image, or message

of their choice. Instead, employees were required to wear one of the masks provided by Port

Authority, an approved "ATU Local 85" mask provided by Local 85, a sold blue or black mask

(or gaiter–style face covering) procured on their own, or an N–95 mask, KN–95 mask, or clear

face shield. The law is clear that this Court lacks standing to issue declaratory and injunctive relief

as to the constitutionality of a Port Authority policy that is no longer in effect.

                                     FACTUAL BACKGROUND

            Port Authority is a state–created entity that owns and operates a passenger transportation

system in southwestern Pennsylvania. Cetra Aff. at ¶ 3. In particular, Port Authority's roughly

2,600 employees operate, maintain, and support bus, light rail, incline, and paratransit services that

provided more than 60 million rides a year (before the COVID–19 pandemic). Id.

            Local 85 is an unincorporated voluntary labor organization that is the certified exclusive

labor representative of a bargaining unit of employees employed by Port Authority. Compl. at ¶

7. Plaintiffs Hanna, Craig, and Wheeler are members of Local 85. Id. at ¶¶ 8–10.

A.          The Former Uniform Policy

            Effective February 1, 1972, Port Authority implemented the Former Uniform Policy to

address the clothing that certain of its employees could wear at work. Cetra Aff. at ¶ 5. Among

other provisions, the Former Uniform Policy stated: "Buttons and stickers of a political or social

protest nature are not to be worn." Id. at ¶ 6.

            In approximately March 2020, a global pandemic arose involving the novel coronavirus

known as COVID–19. Id. at ¶ 7. The pandemic has resulted in millions of individuals, including

residents of Allegheny County and over 50 Port Authority employees, contracting COVID–19. Id.

While public health experts initially advised that high health risk individuals could wear masks or
{DocNo=00743181.1 }

                                                    3
               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 4 of 12




other face coverings to help prevent the spread of COVID–19, a shortage of masks existed at the

pandemic's outset. Id. at ¶ 8. Many public health experts initially suggested that available masks

should be allocated to health care professionals, first responders, and other individuals who were

most likely to interact with infected individuals. Id. Despite its best efforts, Port Authority could

not initially procure sufficient quantities of masks to provide to all of its employees to wear on a

daily basis. Id. at ¶ 9. In fact, some vendors advised Port Authority that federal and state

governments were actively confiscating available masks to allocate them to health care

professionals and facilities. Id. Following the Pennsylvania Secretary of State's issuance of an

order on April 15, 2020 (effective April 19, 2020), Port Authority began requiring its employees

to wear masks or other face coverings, which included a mix of surgical–style masks that Port

Authority was able to obtain in limited quantities via purchases and donations from local

organizations, cloth masks that Port Authority began manufacturing by temporarily repurposing

its Upholstery Shop (which ordinarily repaired transit vehicle seats), and masks that employees

obtained or made on their own. Id.

            In late May 2020, the death of an African American male by the name of George Floyd

after being handcuffed and pinned to the ground by a Caucasian police officer was captured on

video. The incident lead to widespread social protests throughout the United States. In July 2020,

a Port Authority employee complained that a colleague was wearing a mask containing a social

protest message in violation of Port Authority policy. Id. at ¶ 10. In order to avoid any ambiguity

that the Former Uniform Policy prohibited such messages, Port Authority added language to the

Former Uniform Policy to make clear that the prohibition of messages of a political or social

protect nature applied to clothing (including masks or other face coverings) as well as buttons and

stickers. Id. at ¶ 11. This revision took effect on July 23, 2020. Id.


{DocNo=00743181.1 }

                                                 4
                Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 5 of 12




            After Port Authority clarified that the Former Uniform Policy's prohibitions applied to

masks and face coverings, a small group of Port Authority employees violated that policy by

wearing masks containing political or social protests messages. Id. at ¶ 12. In particular:

                     In late July, a group of operators wore masks that stated "Black Lives
                      Matter." Id.

                     In late August/early September, an operator wore a mask that stated "Thin
                      Blue Line/Blue Lives Matter." The operator complied with Port Authority's
                      instruction not to wear the mask any longer. Id.

                     On August 30, 2020, a Port Authority transit security officer wore a mask
                      that stated "Trump 2020." The officer complied with Port Authority's
                      instruction not to wear the mask any longer. Id.

                     In August 2020, Craig, Wheeler, and Hanna wore masks that stated "Black
                      Lives Matter" during work or work–related proceedings. Id.

            Unlike the majority of other employees, Craig, Wheeler, and Hanna refused to remove

their masks that contained social protest messages. Id. at ¶ 13. Port Authority issued a warning

to Hanna for refusing to remove his offending mask. Id. at ¶ 14. Because a question existed as

to whether Craig and Wheeler had knowledge of the uniform policy applicable to their first–level

supervisory job unit, Port Authority held them off of work with pay pending disciplinary

hearings, but did not take disciplinary action. Id. at ¶ 15.

B.          The Current Uniform Policy

            Once Port Authority was able to secure a sufficient supply of masks from its uniform

vendor, Port Authority decided to revise its uniform policy regarding the face coverings. Id. at ¶

16. Port Authority enacted the Current Uniform Policy on September 16, 2020 with an effective

date of September 27, 2020. Id. at ¶ 17 and Ex. 2 thereto. Under the new policy, employees must

wear one of the following masks or face coverings: (1) a solid black or navy mask provided by

Port Authority; (2) a black or navy mask provided by Port Authority containing the "Port

Authority" logo; (3) a Port Authority–approved mask provided by Local 85 containing a "ATU
{DocNo=00743181.1 }

                                                      5
               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 6 of 12




Local 85" logo; (4) a solid black or blue mask (or gaiter–style face covering) acquired by the

employees on their own; or (5) an N–95 mask, KN–95 mask, or clear face shield as long as the

mask or face shield head band is solid white, black, or blue in color. Id. at ¶ 18. Employees may

not wear a mask or face covering in any other color, or containing any other logo, text, or image.

Id.

            The Current Uniform Policy was not a surprise to Plaintiffs. On August 24, 2020 — more

than a month before Plaintiffs filed this lawsuit — Port Authority advised Plaintiffs' counsel that

it was working with its uniform contractor, and would soon be in a position to issue approved face

masks to all employees (and would amend its then–existing uniform policy accordingly). Id. at ¶

19. In fact, Port Authority discussed the Current Uniform Policy with Local 85 and its legal

counsel during weekly COVID–19 status calls, and provided them with a copy of that policy,

before the policy became effective. Id. at ¶¶ 19–20. However, neither Local 85 nor its counsel

responded with any comment or objection to the Current Uniform Policy (beyond a Local 85

officer commenting orally that Port Authority should have acquired the masks and issued the

Current Uniform Policy sooner). Id. at ¶ 20.

C.          The Request for Equitable Relief Regarding the Former Uniform Policy

            Plaintiffs commenced this lawsuit on September 30, 2020. Plaintiffs attach the Former

Uniform Policy to the Complaint, and assert that the policy is facially unconstitutional. Compl. at

¶¶ 1, 4, 44–49 and Ex. A thereto.

            In their request for relief, Plaintiffs ask the Court to declare that the Former Uniform Policy

constitutes an unlawful restriction on employee free speech and association under both the United

States and Pennsylvania Constitutions. Id. at Wherefore Clause, subsection (a). Plaintiffs also ask

the Court to enjoin Port Authority from enforcing the Former Uniform Policy to prohibit them

from wearing masks that state "Black Lives Matter." Id. at Wherefore Clause, subsection (b).
{DocNo=00743181.1 }

                                                      6
               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 7 of 12




                                            ARGUMENT

            The United States Constitution only empowers federal courts to resolve cases and

controversies. U.S. Const. art. III, § 2. "Thus, federal courts can entertain actions only if they

present live disputes, ones in which both sides have a personal stake." Hartnett v. Pa. State Educ.

Ass'n, 963 F.3d 301, 305 (3d Cir. 2020). The "case and controversy" requirement encompasses

the related but distinct doctrines of standing and mootness. Diamond v. Pa. State Educ. Ass'n, 399

F. Supp. 3d 361, 383 (W.D. Pa. 2019). Standing addresses whether a case and controversy exists

at the outset of the lawsuit, whereas mootness involves a development that occurred after the

plaintiff filed suit that eliminates the controversy that existed at the suit's inception. Hartnett, 963

F.3d at 305–06.

            The plaintiff bears the burden of proving that standing exists. Freedom From Religion

Found., Inc. v. Connellsville Area Sch. Dist., 127 F. Supp. 3d 283, 296 (W.D. Pa. 2015). The

plaintiff must show that: (1) it sustained an actual injury; (2) a causal connection exists between

the injury and the challenged action; and (3) the court's resolution of the case in its favor would

redress the injury that it sustained. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992);

Behar v. Pa. Dept. of Transp., 791 F. Supp. 2d 383, 390 (M.D. Pa. 2011). As the Fourth Circuit

has explained: "the challenged regulation must prevent a credible threat of enforcement against

the party bringing suit. A plaintiff must establish such a threat with respect to each of the

provisions that it seeks to challenge, as standing regarding one aspect of a policy cannot be

bootstrapped into standing as to the rest." Rock for Life–UMBC v. Hrabowski, 411 F. App'x 541,

547 (4th Cir. 2010) (internal citation omitted).

            A motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) is the

appropriate vehicle to raise the lack of standing. Diamond, 399 F. Supp. 3d at 375. The defendant

is not required to rely upon facts alleged in the complaint, but instead, can support its motion with
{DocNo=00743181.1 }

                                                   7
               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 8 of 12




additional facts. Id.; see also Zapata Middle E. Constr. Co. Ltd. v. Emirate of Abu Dhabi, 215

F.3d 247, 253 (2d. Cir. 2000) (In resolving a motion to dismiss for lack of standing, "the court may

resolve the disputed jurisdictional issues by referring to evidence outside of the pleadings, such as

affidavits").

A.          Plaintiff Lack Standing to Seek to Enjoin Government Policies That are No
            Longer in Effect at the Time That They File Suit

            Courts have repeatedly concluded that the required case and controversy does not exist if

the plaintiff seeks to enjoin a law or policy that is no longer in effect. For example, in Vazquez v.

Ragonese, 393 F. App'x 925 (3d Cir. 2010), a prisoner filed suit against five different state

correctional facilities on the basis that they had violated his constitutional rights. Id. at 926.

Because he had been moved to a different facility before he filed suit, and was no longer subject

to the conduct or policies of those five facilities, the Third Circuit affirmed that he lacked standing

to attempt to enjoin unconstitutional acts at those facilities. Id. at 928 ("The District Court properly

determined that Vazquez 'lacks standing to enjoin allegedly unconstitutional acts taking place at

correctional facilities where he is no longer incarcerated.'") (internal citation omitted).

            The Third Circuit's opinion in Harnett is instructive even though it involved mootness

rather than standing. Hartnett, 963 F.3d at 304. The plaintiffs in that case were public school

teachers who challenged the constitutionality of a Pennsylvania statute that authorized their local

union to deduct fees from their paychecks, known as "agency fees," even though the teachers did

not belong to the union. Id. While the lawsuit was pending, the U.S. Supreme Court rejected a

similar statute in Illinois, holding that forcing nonmembers to pay agency fees violates their First

Amendment rights. Id. at 304–05. The local union immediately stopped deducting agency fees

from nonmembers like the plaintiffs and established procedures to return certain of the fees that it

had previously collected. Id. at 305. Because the policy that plaintiffs challenged was no longer

{DocNo=00743181.1 }

                                                    8
               Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 9 of 12




in effect, the Third Circuit affirmed that the dispute did not present an actionable case or

controversy:

            Just because a statute may be unconstitutional does not mean that a federal court
            may declare it so. If there is no real dispute over the statute's scope or
            enforceability, we must dismiss any suit attacking it . . . The parties no longer
            dispute whether the statute is enforceable, and there is no reason to think that
            anyone will try to collect agency fees from these teachers again. If a court is to
            formally declare the statute unconstitutional, that will have to await a future case in
            which the parties earnestly dispute its validity.

Id. at 304; see also Diamond, 399 F. Supp. 3d at 386 (granting motion to dismiss because the

defendant stopped enforcing the allegedly unlawful policy, such that "there is no continuing

conduct for this court to enjoin or declare unconstitutional"); Rock for Life–UMBC, 411 F. App'x

at 550 ("When a facially overbroad regulation is subsequently narrowed within constitutional

boundaries, the inherent threat of content–based discrimination becomes null.").

B.          In this Case, Plaintiffs Lack Standing to Enjoin a Port Authority Policy
            That is That is No Longer in Effect

            Here, Port Authority replaced the Former Uniform Policy with the Current Uniform Policy

on September 16, 2020 (with an effective date of September 27, 2020). Plaintiffs did not file their

lawsuit until after Port Authority adopted the Current Uniform Policy. Disturbingly, nowhere in

their 12–page Complaint do Plaintiffs advise the Court that Port Authority enacted the Current

Uniform Policy. 3 The reason for this failure is transparent: it is black letter law that plaintiffs

cannot seek equitable relief (in the form of a declaratory judgment or injunction) regarding a policy

that is no longer in effect. For this reason, Port Authority's adoption of the Current Uniform Policy


3
  The U.S. Supreme Court has stated: "When a development . . . could have the effect of depriving the Court of
jurisdiction due to the absence of a case or controversy, that development should be called to the attention of the Court
without delay." Bd. of License Comm'rs of Tiverton v. Pastore, 469 U.S. 238, 240 (1985). Accordingly, this Court
has cautioned that counsel have an ethical obligation to apprise the Court of events that bring its subject matter
jurisdiction into question. Freedom From Religion, 127 F. Supp. 3d at 298 n.8 ("In their filings, Plaintiffs seem to be
tip–toeing around the mootness issue, not wanting to expressly reveal that Doe 4 is no longer a student at Junior High
East. Plaintiffs' counsel is reminded that '[i]t is the duty of counsel to bring to the federal tribunal's attention, 'without
delay,' facts that may raise questions of mootness.'") (internal citation omitted).
{DocNo=00743181.1 }

                                                              9
              Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 10 of 12




precludes any lawsuit seeking declaratory or injunctive relief regarding the future application of

the Former Uniform Policy.

            It is important to note that the President of Local 85, Stephen M. Palonis, has apparently

admitted that the Current Uniform Policy is lawful. Mr. Polonis was quoted in the Pittsburgh Post–

Gazette as stating that Local 85 "has no problem with the new policy." Cetra Aff. at ¶¶ 21–22 and

Ex. 5 thereto. In addition, another Local 85 officer, Jeffrey DiPerna, suggested that Port Authority

could have avoided any issue with its employees by acquiring the masks and adopting the Current

Uniform Policy sooner. Id. at ¶ 20. This suggestion is disingenuous, as Local 85 is well aware

that Port Authority did not initially have the capability of procuring large quantities of masks —

and had to resort to repurposing a group represented by Local 85 that usually repaired vehicle seats

to begin manufacturing its own cloth masks — but eventually intended to do so when it could

secure a large quantity of masks. Nevertheless, Local 85's acknowledgement that the Current

Uniform Policy exists (and is lawful) constitutes an admission that no case or controversy

regarding the future application of the Former Uniform Policy exists.

                                            CONCLUSION

            For the foregoing reasons, Plaintiffs lack standing to obtain equitable relief regarding a

policy that Port Authority replaced (and stopped enforcing) before Plaintiffs commenced this

lawsuit. The Court should therefore grant the Motion and dismiss Plaintiffs' claims for declaratory

and injunctive relief.




{DocNo=00743181.1 }

                                                   10
              Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 11 of 12




                                       Respectfully submitted,

                                       CAMPBELL DURRANT, P.C.

                                       By: /s/ Brian P. Gabriel
                                          Brian P. Gabriel
                                          Pa. I.D. No. 73132
                                          535 Smithfield Street, Suite 700
                                          Pittsburgh, PA 15222
                                          (412) 395–1267

                                       Gregory J. Krock
                                       Pa. I.D. No. 78308
                                       MCGUIREWOODS LLP
                                       Tower Two–Sixty
                                       260 Forbes Avenue, Suite 1800
                                       Pittsburgh, PA 15222–3142
                                       (412) 667–6042

                                       Counsel for Defendant Port Authority
                                       of Allegheny County




{DocNo=00743181.1 }

                                             11
              Case 2:20-cv-01471-NR Document 11 Filed 10/20/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

            The undersigned hereby certifies the foregoing Memorandum of Law in Support of

Partial Motion to Dismiss of Defendant Port Authority of Allegheny County was filed via

the Court's CM/ECF system on the 20th day of October, 2020, which system will effectuate

service upon the following counsel of record:

                                           Joseph J. Pass
                                         Patrick K. Lemon
                                  JUBELIRER, PASS & INTRIERI, P.C.
                                      219 Fort Pitt Boulevard
                                       Pittsburgh, PA 15222
                                       Counsel for Plaintiffs




                                              /s/ Brian P. Gabriel
                                              Brian P. Gabriel




{DocNo=00743181.1 }
